DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
2.  	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: In claim 1, prior art by Trim et al. (US 2019/0361392 A1) teaches A computer-implemented method comprising:  accessing, by a processor, an input image comprising a first object, a first reflection of the first object on a reflective surface in the input image, and a second object; (“The computer program product can include a computer readable storage medium readable by one or more processing unit and storing instructions for execution by one or more processor for performing a method.” [0008] “The method may further include detecting, using the imager of the mobile device, the object in the reflection of the object reflected off the holographic mirror-like surface, and the obtaining may include obtaining, from the imager of the mobile device in response to the detection of the object, the image data and/or video data of the reflection of the object reflected off the projected holographic mirror-like reflective surface. For example, the detected object may correspond to a predetermined object. Predetermined objects may be a generic image of a person or an image of a specific person. The detected object may be a user input identifying the object such as an input by a user identifying the object on a display screen of the mobile device.” [0027] “Embodiments herein can generating, by the processor and from the first reflection parameter, a second reflection of the second object on the reflective surface wherein the generating comprises applying the reflection parameter to the second object; (“Method 300 includes, for example, at 310 projecting, from a hologram emitter of a mobile device, a holographic image having a mirror-like reflective surface at a position and an orientation from the mobile device, at 320 detecting, using the imager of the mobile device, the object in the reflection of the object reflected off the holographic mirror-like surface, at 330, adjusting, in response to the detected object in the reflection of the object reflected off the holographic mirror-like surface, at least one parameter of the hologram emitter of the mobile device to adjust the position and/or orientation of the mirror-like reflective surface of the holographic image, and at 340 obtaining, from the imager of the mobile device, image data and/or video data of the reflection of the object reflected off the adjusted projected holographic mirror-like reflective surface. In some embodiments, the adjustment of the at least one parameter of the hologram emitter of the mobile device to adjust the position and/or orientation may be employed to obtain image data and/or video data of an optimized reflection of the object reflected off the adjusted projected holographic mirror-like reflective surface, such as by facial recognition of the reflection of the object reflected off the projected holographic mirror-like reflective surface.” [0028], Fig. 1 ) Trim teaches the parameter of the hologram emitter adjust the position and/or orientation of the mirror-like reflective surface of the holographic image in response to adding, by the processor, the second reflection to the input image; and outputting, by the processor, a modified image comprising the first object, first reflection, the second object, and the second reflection. (“The first dichroic mirror 3, the third lens group 5, the second dichroic mirror 6, the beam splitter 12, the fifth lens group 13, the sixth lens group 14 and the second image collector 15 are disposed in the imaging light path of the second light beam successively. Combining with FIGS. 4a and 4b, the beam splitter 12 comprises a reflective surface formed in the middle of the beam splitter 12, the reflective surface presents an oval shape, and the orthographic projection of the reflective surface along the imaging light path of the second light beam is a circle. The second light beam reflected by the cornea is again reflected by the first dichroic mirror 3 to change the propagation direction, converged via the third lens group 5, transmitted through the second dichroic mirror 6 and reflected by the reflective surface of the beam splitter 12 to change the propagation direction, and then converged via the fifth lens group 13 and imaged via the sixth lens group 14, and the second motor drives the second image collector 15 to automatically focus and moves the second image collector 15 to the imaging position to collect the image.” [0039], Fig. 1) Claims 8 and 15 are similar in scope to claim 1, and they are taught under similar rationale.
However, claims 1-20 are allowable because prior art fails to teach or suggest, either alone or in combination, in claim 1: “computing,  by the processor, a reflection parameter based on analyzing,  a shape of the first object and a shape of the first reflection , wherein the analyzing comprises: identifying a row of pixels in the input image, the row of pixels including pixels within a boundary of the first object; identifying a 
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 9:00 AM - 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Zimmerman can be reach on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (886)217-9197 (toll-free).  If you would like assistance from a 

/MICHELLE CHIN/
Primary Examiner, Art Unit 2619